Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the application filed on 06/10/2022. Currently claims 1-15 are pending in the application.

Claim Objections

	Claim 9 is objected as it recites a term “strain a break” (line 1), and a typographical error “an composition” (line 2). Appropriate correction is requested.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-13, and 15 are rejected under 35 U.S.C.103 as being obvious over Kabalnov et al. (WO 2016/175748 A1), hereafter, referred to as “Kabalnov”, in view of Khanna et al. (US Patent Number 4,749,736), hereafter, referred to as “Khanna”.

Regarding claim 1-2, and 5-6, Kabalnov teaches a build material composition (equivalent to powder mixture composition, para. [0019], and [0020]) for producing an object by a three-dimensional (3D) printing (abstract) process. Kabalnov teaches a composition of polymer build material comprising at least two polyamides including first polyamide (polyamide 12) and a second polyamide (polyamide 11), by teaching to form a build material composition by: blending of two polyamides, a first polyamide (polyamide 12) and a second polyamide (polyamide 11) for the formation of a polymer build material (para. [0021]).

But Kabalnov fails to explicitly teach that the first polyamide (polyamide 12) is present in an amount ranging of from about 95% to about 99% of a total weight of the polymer build material, the second polyamide (polyamide 11) is present in an amount ranging of from about 1 % to about 5% of the total weight of the polymer build material. However, it would have been obvious to any ordinary artisan that the quality and property of three-dimensional (3D) object would depend on the weight% composition of the first and second polyamide in the build material.  Therefore, weight % composition of the first and second polyamide in the build material would be considered a result effective variable by any ordinary artisan. Therefore, maintaining the first polyamide (polyamide 12) present in an amount ranging of from about 95% to about 99% of a total weight of the polymer build material (as claimed in claim 1), or 95% (as claimed in claim 5), and the second polyamide (polyamide 11) to be present in an amount ranging of from about 1 % to about 5% (as claimed in claim 1), or 5% (as claimed in claim 6) of the total weight of the polymer build material, would be a matter of optimization that would be performed under routine experimentation.  Please see in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). It would also have been obvious to any ordinary artisan that when the composition has two ingredients (polyamide 12 and polyamide 11), then the sum of the two ingredients would result in a total of 100% (as claimed in claim 2).

Additionally, although in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Therefore, the features concerning the quantitative content of polyamides are explained by the choice of the optimal or workable ranges by routine experiments, to improve the quality of 3D printed objects. 

Kabalnov teaches a build material composition (equivalent to powder mixture composition, para. [0019], and [0020]) for producing an object by a three-dimensional (3D) printing (abstract) process. But Kabalnov fails to explicitly teach that the average spherulite size of the composition being annealed is less than the average spherulite size of, when the composition comprises of polyamide 12 only, but not polyamide 11.  However, Khanna teaches a nucleating system for promoting the crystallization rate of synthetic polyamides on cooling such polymers from the molten state (column 1, lines 5-9). Khanna also teaches that the crystalline units are arranged in polycrystalline aggregates known as spherulites, and the number and size of the spherulites determines the texture of graininess in the bulk of the material and influences optical as well as physical properties (column 1, lines 35-48), and the physical properties improve with increasing homogeneity and fineness of the spherulitic structure throughout the bulk of the material. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to incorporate the teaching of Khanna, and optimizing the spherulite size in order to improve the physical property of the product in the same way (KSR Rationale C, MPEP 2143) by controlling the composition ingredient. Since both the references deal with polyamide composition in a process, one would have reasonable expectation of success from the combination. Regarding the specific value of spherulite size being less than when the composition is different, it would be a matter of optimization under routine experimentation to achieve specific spherulite size by using a composition of polyamide 12 and polyamide 11, which would be less than the average spherulite size of build material comprising of polyamide 12 only, but not polyamide 11, to obtain desired mechanical strength of the produced article. Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 

Regarding claims 3-4, as explained in the previous rejection, Kabalnov teaches a build material composition (equivalent to powder mixture composition, para. [0019], and [0020]) for producing an object by a three-dimensional (3D) printing (abstract) process. But Kabalnov fails to explicitly teach that the average spherulite size of the composition being annealed is less than 30 micrometers, or ranging of from 15 to about 20 micrometers.  However, Khanna teaches a nucleating system for promoting the crystallization rate of synthetic polyamides on cooling such polymers from the molten state (column 1, lines 5-9). Khanna also teaches that the crystalline units are arranged in polycrystalline aggregates known as spherulites, and the number and size of the spherulites determines the texture of graininess in the bulk of the material and influences optical as well as physical properties (column 1, lines 35-48), and the physical properties improve with increasing homogeneity and fineness of the spherulitic structure throughout the bulk of the material. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to incorporate the teaching of Khanna, and optimizing the spherulite size in order to improve the physical property of the product in the same way. Regarding the specific value of spherulite size, it would be a matter of optimization under routine experimentation to achieve specific spherulite size of less than 30 micrometers (as claimed in claim 3), or that of 15 to 20 micrometers (as claimed in claim 4) to obtain desired mechanical strength of the produced article. Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 

Regarding claim 7, Kabalnov teaches that Polyamide 12 and Polyamide 11 that are used in the build material are semi-crystalline thermoplastic materials (para. [0021]).

Regarding claim 8, Kabalnov teaches a build material composition (equivalent to powder mixture composition, para. [0019], and [0020]) for producing an object by a three-dimensional (3D) printing (abstract) process. Kabalnov teaches a composition of polymer build material comprising at least two polyamides including first polyamide (polyamide 12) and a second polyamide (polyamide 11), by teaching to form a build material composition by: blending of two polyamides, a first polyamide (polyamide 12) and a second polyamide (polyamide 11) for the formation of a polymer build material (para. [0021]).

But Kabalnov fails to explicitly teach that the first polyamide (polyamide 12) is present in an amount ranging of from about 95% to about 99% of a total weight of the polymer build material, the second polyamide (polyamide 11) is present in an amount ranging of from about 1 % to about 5% of the total weight of the polymer build material. However, it would have been obvious to any ordinary artisan that the quality and property of three-dimensional (3D) object would depend on the weight% composition of the first and second polyamide in the build material.  Therefore, weight % composition of the first and second polyamide in the build material would be considered a result effective variable by any ordinary artisan. Therefore, maintaining the first polyamide (polyamide 12) present in an amount ranging of from about 95% to about 99% of a total weight of the polymer build material (as claimed in claim 8), and the second polyamide (polyamide 11) to be present in an amount ranging of from about 1 % to about 5% (as claimed in claim 8), of the total weight of the polymer build material, would be a matter of optimization that would be performed under routine experimentation.  Please see in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). It would have been obvious to any ordinary artisan that when the composition has two ingredients (polyamide 12 and polyamide 11), then the sum of the two ingredients would result in a total of 100%.

Additionally, although in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Therefore, the features concerning the quantitative content of polyamides are explained by the choice of the optimal or workable ranges by routine experiments, to improve the quality of 3D printed objects. 

Kabalnov teaches a build material composition (equivalent to powder mixture composition, para. [0019], and [0020]) for producing an object by a three-dimensional (3D) printing (abstract) process. But Kabalnov fails to explicitly teach that the average spherulite size of the composition being annealed is less 30 micrometers.  However, Khanna teaches a nucleating system for promoting the crystallization rate of synthetic polyamides on cooling such polymers from the molten state (column 1, lines 5-9). Khanna also teaches that the crystalline units are arranged in polycrystalline aggregates known as spherulites, and the number and size of the spherulites determines the texture of graininess in the bulk of the material and influences optical as well as physical properties (column 1, lines 35-48), and the physical properties improve with increasing homogeneity and fineness of the spherulitic structure throughout the bulk of the material. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to incorporate the teaching of Khanna, and optimizing the spherulite size in order to improve the physical property of the product in the same way (KSR Rationale C, MPEP 2143). Since both the references deal with polyamide composition in a process, one would have reasonable expectation of success from the combination. Regarding the specific value of spherulite size, it would be a matter of optimization under routine experimentation to achieve specific spherulite size of less than 30 micrometers to obtain desired mechanical strength of the produced article. Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 

Regarding claim 11, Kabalnov teaches to use a fusing agent in the build material (para. [0016]).

Regarding claim 12, Kabalnov teaches a melt temperature of the build material is a temperature range from 175 Celsius (°C.) to 300 °C by teaching that the build material 16 may be polyamide having melting point of 180 °C (para. [0022]).

Regarding claim 13, Kabalnov teaches a build material composition (equivalent to powder mixture composition, para. [0019], and [0020]) for producing an object by a three-dimensional (3D) printing (abstract) process. Kabalnov teaches a composition of polymer build material comprising at least two polyamides including first polyamide (polyamide 12) and a second polyamide (polyamide 11), by teaching to form a build material composition by: blending of two polyamides, a first polyamide (polyamide 12) and a second polyamide (polyamide 11) for the formation of a polymer build material (para. [0021]).

But Kabalnov fails to explicitly teach that the first polyamide (polyamide 12) is present in an amount ranging of from about 95% to about 99% of a total weight of the polymer build material, the second polyamide (polyamide 11) is present in an amount ranging of from about 1 % to about 5% of the total weight of the polymer build material. However, it would have been obvious to any ordinary artisan that the quality and property of three-dimensional (3D) object would depend on the weight% composition of the first and second polyamide in the build material.  Therefore, weight % composition of the first and second polyamide in the build material would be considered a result effective variable by any ordinary artisan. Therefore, maintaining the first polyamide (polyamide 12) present in an amount ranging of from about 95% to about 99% of a total weight of the polymer build material (as claimed in claim 8), and the second polyamide (polyamide 11) to be present in an amount ranging of from about 1 % to about 5% (as claimed in claim 8), of the total weight of the polymer build material, would be a matter of optimization that would be performed under routine experimentation.  Please see in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). It would have been obvious to any ordinary artisan that when the composition has two ingredients (polyamide 12 and polyamide 11), then the sum of the two ingredients would result in a total of 100%.

Additionally, although in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Therefore, the features concerning the quantitative content of polyamides are explained by the choice of the optimal or workable ranges by routine experiments, to improve the quality of 3D printed objects. 

Kabalnov teaches a build material composition (equivalent to powder mixture composition, para. [0019], and [0020]) for producing an object by a three-dimensional (3D) printing (abstract) process. But Kabalnov fails to explicitly teach that the average spherulite size of the composition being annealed is less 30 micrometers.  However, Khanna teaches a nucleating system for promoting the crystallization rate of synthetic polyamides on cooling such polymers from the molten state (column 1, lines 5-9). Khanna also teaches that the crystalline units are arranged in polycrystalline aggregates known as spherulites, and the number and size of the spherulites determines the texture of graininess in the bulk of the material and influences optical as well as physical properties (column 1, lines 35-48), and the physical properties improve with increasing homogeneity and fineness of the spherulitic structure throughout the bulk of the material. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to incorporate the teaching of Khanna, and optimizing the spherulite size in order to improve the physical property of the product in the same way (KSR Rationale C, MPEP 2143). Since both the references deal with polyamide composition in a process, one would have reasonable expectation of success from the combination. Regarding the specific value of spherulite size, it would be a matter of optimization under routine experimentation to achieve specific spherulite size of less than 30 micrometers to obtain desired mechanical strength of the produced article. Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Additionally, since Kabalnov teaches a 3D printing process using polyamides, therefore, it would have been obvious to any ordinary artisan that the average spherulite size of the composition after 3D printing would be less than 30 micrometers.

Regarding claim 15, Kabalnov teaches that the build material 16 may be a powder, a liquid, a paste, or a gel (para. [0020]).  Therefor based on the teaching, it would have been obvious to any ordinary artisan that the polyamide 12 is a polyamide 12 powder, and wherein the polyamide 11 is a polyamide 11 powder, and wherein the build material is a substantially uniform dry mixture of the polyamide 12 powder and the polyamide 11 powder.

Claim 9 are rejected under 35 U.S.C.103 as being obvious over Kabalnov et al. (WO 2016/175748 A1), in view of Khanna et al. (US Patent Number 4,749,736), in view of Martens et al. (US Patent Application Publication Number 2010/0307626 A1), hereafter, referred to as “Martens”.

Regarding claim 9, Kabalnov and Khanna teach a build material composition (equivalent to powder mixture composition, para. [0019], and [0020], Kabalnov) for producing an object by a three-dimensional (3D) printing (abstract) process. But Kabalnov and Khanna fails to explicitly teach that the strain at break of the composition being annealed is greater than strain at break of a composition formed from only the polyamide 12.  However, Martens teaches multi-layered co-extruded tubes are provided that include using a two semiaromatic semicrystalline polyamides (abstract). Martens teaches that polyamides are attractive materials to use in many demanding applications because of their mechanical properties and chemical resistance (para. [0003]). Martens teaches in Table 3, and 4 and Table 7, and 8 the use of “strain at break” as physical/tensile property of the material to evaluate the property of material to optimize the desired object. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to incorporate the teaching of Martens, and use a known technique of testing to obtain a product with improved physical/tensile/mechanical property in the same way (KSR Rationale C, MPEP 2143). Since both the references deal with polyamide in the building composition, one would have reasonable expectation of success from the combination. Regarding the composition having strain at break when annealed is greater than compared to with the composition formed from only the polyamide 12 (as opposed to polyamide 12 and polyamide 11), it would be a matter of optimization under routine experimentation to achieve improved strain at break to obtain desired mechanical strength of the produced article by optimizing the composition. Please see in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 

Claim 10 are rejected under 35 U.S.C.103 as being obvious over Kabalnov et al. (WO 2016/175748 A1), in view of Khanna et al. (US Patent Number 4,749,736), in view of Paternoster (US Patent Application Publication Number 2014/0329953 A1), hereafter, referred to as “Paternoster”.

Regarding claim 10, Kabalnov and Khanna teach a build material composition (equivalent to powder mixture composition, para. [0019], and [0020], Kabalnov) for producing an object by a three-dimensional (3D) printing (abstract) process. But Kabalnov and Khanna fails to explicitly teach that an elongation at break of the composition being annealed is greater than 20% as determined in accordance with ASTM D638-14.  However, Paternoster teaches a powder mixture composition for producing an object by a three-dimensional (3D) printing (abstract) process, wherein the composition is obtained by dry mixing of at least two polyamides, a first polyamide and a second polyamide for the formation of a polymer build material (paragraphs 0035 - 0037). Paternoster teaches that the elongation at break is the most important mechanical property investigated during the process (para. [0030]). Paternoster also teaches in Table 1 the values of elongation at break that is determined in accordance with ISO-527-2, which is an international standard for determining the tensile properties of reinforced and non-reinforced plastics that provides similar (equivalent) results to ASTM D638 standard. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to incorporate the teaching of Paternoster, and use a known technique of testing to obtain a product with improved mechanical property in the same way (KSR Rationale C, MPEP 2143). Since both the references deal with polyamide in the building composition in the process of three-dimensional (3D) printing, one would have reasonable expectation of success from the combination. Regarding the specific value of elongation greater than 20% for the composition being annealed, it would be a matter of optimization under routine experimentation to achieve specific elongation at break of more than 20% to obtain desired mechanical strength of the produced article. Please see in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 

Claim 14 is rejected under 35 U.S.C.103 as being obvious over Kabalnov et al. (WO 2016/175748 A1), in view of Khanna et al. (US Patent Number 4,749,736), in view of van Bennekom et al. (US Patent Application Publication Number 2003/0130406 A1), hereafter, referred to as “van Bennekom”.

Regarding claim 14, Kabalnov and Khanna teach a build material composition (equivalent to powder mixture composition, para. [0019], and [0020], Kabalnov) for producing an object by a three-dimensional (3D) printing (abstract) process. But Kabalnov and Khanna fails to explicitly teach that the build material has an annealing temperature of about 165 °C.  However, van Bennekom teaches in an embodiment that the article is annealed to a temperature of greater than or equal to about 165° C. for a time period of greater than or equal to about 10 minutes (para. [0013], [0019]). van Bennekom also teaches that the process leads to and articles having improved paint adhesion properties. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to incorporate the teaching of van Bennekom, and use a known technique of annealing which would further improve the adhesion of next layer (KSR Rationale C, MPEP 2143). Since the reference also deals with polyamide, one would have reasonable expectation of success from the combination.

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742